DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochtefeld et al. (2013/0285116).
Regarding claim 1, Lochtefeld (Figs. 15A-15B) discloses a structure 1400, comprising: a substrate 310 including a first semiconductor material ([0051]), the substrate 310 having a recess 1410 (Fig. 14B), a bottom portion of the recess having a first sidewall and a second sidewall 1412, the first sidewall intersecting the second sidewall 1412; an isolation feature 1404 surrounding the recess 1410 (Fig. 15A); and a second semiconductor material 1500/1502 disposed in the recess 1410 and in contact with the first semiconductor material 310, the second semiconductor material 1500/1502 having lattice mismatch to the first semiconductor material 310 ([0118]).  

Regarding claim 2, Lochtefeld (Figs. 4C) discloses wherein dislocations in the second semiconductor material due to the lattice mismatch propagate from the first sidewall to the second sidewall in a direction parallel to a top surface of the substrate ([0092]).  



Regarding claim 4, Lochtefeld (Figs. 2-4B) discloses wherein the first sidewall comprises a (111) crystallographic plane defined by the (001) silicon ([0049]).  

Regarding claim 6, Lochtefeld (Figs. 15A-15B) discloses wherein the first sidewall defines an angle with respect to a top surface of the substrate and the angle is in a range from 450 to 590 ([0119]).

Regarding claim 7, Lochtefeld (Figs. 4C and 6A) discloses wherein a bottommost portion of the isolation feature (1404/MASK) is lower than a topmost portion of the first sidewall ([0026]).  

Regarding claim 8, Lochtefeld (Figs. 15A-15B) discloses a structure 1400, comprising: a substrate 310 having a trench 1410 (Fig. 14A-14B, [0115]), wherein a top portion of the trench 1410 has dielectric sidewalls1407 (Fig. 14A, [0113]), a bottom portion of the trench 1410 has semiconductor sidewalls 1412 comprising a first semiconductor material 310, and at least one of the semiconductor sidewalls is not perpendicular to a top surface of the substrate 310; and a second semiconductor material 1500 ([0118]) disposed in the trench 1410 and in contact with the semiconductor sidewalls 1412, wherein the second semiconductor material 1500/1502 is different from the first semiconductor material 310 ([0118]). 

Regarding claim 12, Lochtefeld (Figs. 15A-15B) discloses wherein the first sidewall defines an angle with respect to a top surface of the substrate and the angle is in a range from 450 to 590 ([0119]).
 


Regarding claim 15, Lochtefeld (Figs. 14B) discloses wherein at least one of the dielectric sidewalls 1412 is not perpendicular to the top surface of the substrate 310.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld et al. (2013/0285116) in view of Cheng (2010/0025683).
Regarding claim 14, Lochtefeld (Figs. 14A-15B) discloses all the claimed limitations except for forming a width of the trench is at least 50 nm.  
However, Cheng (Figs. 1a-1c) discloses wherein a width of the trench is at least 50 nm for the intended use as a matter of design choice ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Lochtefeld as taught by Cheng by forming the width of the trench is at least 50 nm for the intended use as a matter of design choice ([0034]).


Lochtefeld does not disclose the width being at least square root over (2) times the distance. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the width being at least square root over (2) times the distance as claimed, because the dimensions can be varied for other implementations.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the above claim 9. Specifically, the prior art of record fails to disclose further comprising multiple fins of the second semiconductor material in the trench.  

Claims 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 16. Specifically, the combination of a microelectronic device comprising: a structure, comprising: a second semiconductor material disposed in the recess, the second semiconductor material having lattice mismatch to the first semiconductor material, the second semiconductor material providing multiple fins, and an isolation feature between the multiple fins.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,163,628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed lattice-mismatched semiconductor substrates with defect reduction. Specifically, claim 1 of the instant application, which claim the same subject matter as disclosed in claims 1 and 13 of U.S. Patent No. 10,163,628.
Regarding claims 2-20 of the instant application, which claim the same subject matter as disclosed in claims 1-16 of U.S. Patent No. 10,163,628.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814